Title: To James Madison from John Gavino, 16 February 1808
From: Gavino, John
To: Madison, James



No. 54
Sir
Gibraltar 16. feby. 1808

Not being honourd with any of yours since my last of 4: Inst. Pr Copy herewith to which referr, The Commander in Chief continued inflexible in his Determination regarding Colonial Produce being only Cleard for England.
The Tryals of the Quantigo Bay Cook has come on, also the Calisto both wch. have been Cleard, and with regard to the Neptune, one Eighth salvage has been alowd the Captors.  We have lately had a Severe Gale of Wind which Occasiond several Vessels going to Sea.  It was from East, when the Ship two Brothers from Leghorn in Ballast was lost, likewise the Brig Minerva of Charleston from Alicante with Wine, & the Brig Mary of Boston with Sugar, Capn. Davis.  The two formers are totaly lost. Of the latter, the Cargo is saved, as are the Crews of all of them.
I have this day drawn a Bill on you 30 % order the Honourable Secretary of the Navy Pr $5272:55 Cents being the Ballance of my Account with that Department, which please honour & get passed to my Debit as in part of my reimburse for my remittance in Coll. Lears Bills  I have the honour to be

John Gavino


P. S.  I have this day further drawn on you 30% a Bill order Mr. Thomas Higinbotham for $697:53 Cents which please honour & place against the remittances made in Coll. Lears Bill.

